DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 40 and 46-48 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claims 34-37 and 39-48 are pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 40 and 46-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2012/0163205).
Regarding claims 40 and 46, Zhang discloses or suggests at least a method for multi-path packet scheduling, wherein the multi-path packet scheduling schedules packets over multiple paths between a packet scheduler node and a plurality of transmit nodes and a packet scheduler node configured to schedule packets in multi-paths between the packet scheduler node and a plurality of transmit nodes in a wireless communication system (see at least Fig. 2, Fig. 7, Fig. 8, and paragraphs 120-121, multi-path packet scheduling over multiple paths between an RNC and a plurality of Node-Bs), the method and the packet scheduler node comprising:
one or more processors (see at least paragraph 34); and
a memory comprising instructions executable by the one or more processors (see at least paragraph 34) to cause the packet scheduler node to:
receive data representative for a rate budget over a packet scheduling interface (see at least paragraphs 79-81 and 113-115, receiving a flow control message including a request for a certain amount of RLC data corresponding to an RLC flow for a UE );
the rate budge comprising at least one of commanded bit rates and data volumes for each transmit node for a subsequent sampling period (see at least paragraphs 79-81 and 113-115, receiving a flow control message including a request for a certain amount of RLC data corresponding to an RLC flow for a UE, where the flow control message controls an allocation size, an HS-DSCH interval, and an HS-DSCH repetition period); and

regarding claim 47, the one or more processors is operative to schedule packets to be sent to each of the plurality of transmit nodes in a subsequent sampling period depending on the received rate budget (see at least paragraphs 79-81, 116-122, and 134-138, determining an amount of data to allocate to a plurality of Node-Bs in proportion to the Node-Bs’ requests when the amount of data at the RNC is less than the total amount of data requested from the plurality of Node-Bs, where the allocation is performed for the HS-DSCH interval and the HS-DSCH period, which is the period over which the allocation is refreshed and repeated, which corresponds to a subsequent sampling period); and
regarding claim 48, the packet scheduler node comprises communication circuitry configured to receive the rate budget over the packet scheduling interface (see at least paragraphs 35, 36, and 114, the RNC receives the flow control message from the Node-B over the Iub interface).

Allowable Subject Matter
Claims 34-37, 39, and 41-45 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424.  The examiner can normally be reached on Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        01/13/2021